Crawford, Justice.
. [This was a claim case. It was appealed to a jury in the justice’s court, and after verdict there a certiorari was applied for. On the trial in the justice’s court, plaintiff moved to dismiss the claim, because the bond given by-claimant was “ no damage bond, ” and because there was no security on the same. The bond was as follows :
“Georgia — Puce County.
Know all men by these presents that we, Charles G. Mills, as principal, and---as security, are held and bound unto J. J. Lee, in the sum of eighty dollars, for the payment of which we bind ourselves, our heirs and assigns. The condition of the above obligation is such that J. A. Wells, constable of 545th district G. M., of said county, having levied on one bale of cotton with an execution in favor of J. J. Lee, now the said cotton levied on as the property of Sam Butler is not the property of said Butler, but is the property of C. G. Mills ; and this claim not set up for delay, but as a bona fide claim.
Chas. G. Mills.
November 16, 1881.
R. H. Allen, N. P. & Ex. J. P.”
*741Claimant moved to amend the bond by inserting in the closing part thereof, an obligation to pay damages and costs in case the claim should appear to have been frivolous and for delay only; also to add the name of J. H. Baker as security; stating that A. S. Allen had intended to sign as such security, but through mistake, put his name to the claim oath, instead of to the bond. The justice allowed-these amendments to be made, and refused to dismiss the claim. A certiorari whs applied for but refused, and plaintiff excepted.]